DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali (US 10527219).
Carnevali discloses a cargo management system comprising: a first member (106c); a second member (106a+106b); said first member and said second member meet in a corner to form an L and are secured one to the other (see Figs. 1, 5); at least one first securement apparatus where said at least one first securement apparatus is 
Carnevali further discloses said cargo carrier is a rack having at least two arms that form a V (see Fig. 10a); said V has at least one cargo connector (unnumbered opening in middle of 1073); said cargo carrier is removeable and portable from one location to another (slidable via groove 103); said cargo connector is moveable along said first or said second members (slidable via groove 103).
Carnevali alternatively discloses at least one receiver (1076) on a top of either of said first member or said second member; said receiver can receive and secure a variety of different cargo carriers (functional/intended use limitation); said receiver is moveable and securable along either of said first or said second members (slidable via groove 103); and said cargo carrier is a V shaped member (1073, see Figs. 10A, 10B).  
Carnevali further discloses a cargo management system capable of securement to box top rails at and extending from a corner (see Fig. 1; functional/intended use limitation); said receiver system comprises: a receiver opening (103); an insertable member formed at a bottom of said cargo carrier (1076); said insertable member is matingly insertable into said receiver opening; and where insertable member can be securely affixed within said receiver opening in different positions (via slidable rail 103); .

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (US 10527219) as applied to claims 1-4, 7-12, and 16-20 above, and further in view of Williams (US 2011/0240700, hereinafter ‘Williams ‘700’).
Carnevali discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the cargo connectors as claimed.
However, Williams ‘700 teaches rail mounted, slidable V-shaped cargo connectors wherein said V shaped member has a first arm and a second arm (334, 336) 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cargo connector/bike carrier taught by Williams ‘700 to the rail mount taught by Carnevali, in order to allow the user to transport a bicycle as taught by Williams ‘700 and in light of Carnevali teaching use of different types of mounts with its rail system.

Response to Arguments
7.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 16, 2021